Cook, J.
(specially concurring). I concur in the judgment of the majority that this case should be reversed; but I think this case and the Huston Case, 105 Miss. 413, 62 So. 421, may be differentiated. The sole issue arising from the evidence in the Huston Case was the identity of the slayer; while in the present ease Bester, the defendant, admitted that he killed the deceased. In the Huston Case the court, in its instruction to the jury, correctly define manslaughter; while in this case the court did not define manslaughter at all. In the Huston Case the jnry reached the conclusion that Huston was the slayer of Harris, but by a misinterpretation of the court’s instruction convicted Huston of manslaughter. There could have been no compromise on the facts in the Huston Case. Huston either killed Harris or he did not; there was no middle ground on this issue. The jury decided this issue against Huston, and erroneously, but to his benefit, labeled the crime manslaughter. By confiding the Huston Case within the limit of its own facts, I think the decision was logically sound.